DETAILED ACTION	
In Applicant’s Response dated 6/29/2020, Applicant amended claims 22 to 41; and argued against all rejections previously set forth in the Office action dated 4/16/2020.

Response to Argument
Applicant’s arguments were considered, but are moot in view of the new ground(s) of rejection.



Allowable Subject Matter
Claims 24, 26, 27, 28, 30, 34, 36, 37, 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior arts do not teach the aspect wherein the message public attributes include a radius, a rotation angle and a transparency of message content, and the plurality of motion path public attributes include a start point of the motion path and the end point of the motion path.



Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22, 23, 32, 33, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada, Pub. No.: 2015/0089439A1, in view of Klanjsek et al., Pub NO.: 2014/0279025.  
With regard to claims 22:
Wade discloses a method comprising: acquiring, by a client, an interactive message (paragraph 23: “The contents of the additional information are not particularly limited, and the additional information can be, for example, information that is not directly related to the function to be realized by the software. For example, an advertisement, a weather forecast, exchange rate information, time information, fortune-telling information, or other information etc. that can be used by the software can be used as the additional information. In this manner, information that is not directly related to the function to be realized by an image currently being displayed on the electronic device is used as the additional information, and it is therefore possible to effectively present information to the user that the user may possibly be interested in while preventing that information from interfering with the realization of the function of the software”); adding, by the client, the acquired interactive message into a queue of interactive messages (paragraph 25: “For example, processing for accessing information related to the additional information, processing for providing a function related to the additional information, or the like can be executed as the additional processing. In this case, for example, if the user is interested in the additional information that the user glimpsed when performing a sliding operation, if the user continues the sliding operation even further, the user can receive information or a function related to the additional information.”) to be displayed (paragraph 72: “Furthermore, if the additional information is, for example, advertisements, if there are, for example, ten sponsors of the additional information, and the ten sponsors pay different advertising rates (charges for displaying the additional information), the display control unit 8 can specify at least one of the display duration and the display order of the additional information to be displayed in the above-described space based on, for example, the previously stored charges for displaying the additional information.”); and invoking, by the client, a previously created message base class with a motion path according to a display duration and sequentially displaying on an interactive interface (paragraph 33 and 34: “It is possible that the control unit selects the additional information to be displayed in the space from a plurality of items of previously stored information based on a previously stored probability. This makes it possible to control the display frequency of a plurality of patterns of the additional information while displaying the plurality of patterns of the additional information. It is possible that the control unit specifies, based on a previously stored charge for displaying the additional information, at least one of a display duration and a display order of the additional information to be displayed in the space. Thus, at least one of the display duration and the display order of the additional information can be appropriately specified in accordance with the charges for displaying the additional information, and display in the space can be performed accordingly. ”), the interactive messages in the queue of interactive messages to be displayed, wherein the message base class with the motion path specifies a plurality of motion paths of the interactive messages sequentially displayed on the interactive interface (paragraph 72 and 73: “Furthermore, if the additional information is, for example, advertisements, if there are, for example, ten sponsors of the additional information, and the ten sponsors pay different advertising rates (charges for displaying the additional information), the display control unit 8 can specify at least one of the display duration and the display order of the additional information to be displayed in the above-described space based on, for example, the previously stored charges for displaying the additional information. For example, for each of the plurality of advertisements (images) stored in the storage unit 3, at least one of the display duration and the display order of the additional information corresponding to that advertisement (image) can be stored in advance in association with that advertisement (image), based on the charge for displaying the additional information that is stored in the storage unit 3 in advance. In this case, the display control unit 8 can select an image such that each of the images is displayed with at least one of the display duration and the display order of the additional information, the display duration and the display order being associated with that image. Thus, it is possible to appropriately specify at least one of the display duration and the display order of the additional information (images) and display the additional information (images) in the space in accordance with the charges for displaying the additional information.  Note that although a case where the display control unit 8 specifies at least one of the display duration and the display order of the additional information to be displayed in the space based on the previously stored charges for displaying the additional information has been described in the foregoing description, the display control unit 8 of this embodiment is not limited to this case. Specifically, in the display control unit 8, a weighting factor for specifying at least one of the display duration and the display order of the additional information to be displayed in the space can be externally set as appropriate, and the display control unit 8 is configured to be able to specify at least one of the display duration and the display order of the additional information to be displayed in the space based on the weighting factor such as the preset charges for displaying the additional information and a particular client. That is to say, with respect to, for example, a particular client (e.g., favored client) that is preset as a weighting factor, the display control unit 8 can display the additional information regarding that client for a prolonged duration or preferentially display this additional information”).
Wada does not disclose the aspect the message base class with the motion path specifies a plurality of motion paths through which the interactive messages are moved when the interactive messages are sequentially displayed on the interactive interface and wherein the interactive messages in the queue are sequentially displayed to move through the motion paths according to the motion paths indicated by the message base class.
However Klanjsek disclose the aspect the message base class with the motion path specifies a plurality of motion paths through which the interactive messages are moved when the interactive messages are sequentially displayed on the interactive interface (paragraph 25: “One example sequence showing animated elements that are displayed as a banner ad is brought into view within an environment (specifically, a game environment) is shown in FIGS. 1A-1C. In this example, the game that is played in the environment includes characters, element 108 represents one of the characters, and is shown as the banner ad is brought into view. In this respect, in FIG. 1A, the left edge 105 of the banner ad 101 appears at the right edge 110 of the viewable portion, as the banner ad appears to move in a right-to-left direction. FIG. 1B shows banner ad 101 approaching the center of the top 102 of the viewable portion, with element 108 having moved closer to the middle of the banner ad's interior. FIG. 1C shows banner ad 101 having arrived at the location at which it will sit stationary, centered near the top 102 of the viewable portion, with the advertising content (in the example shown, "banner unit") being displayed to the viewer. It should be appreciated that although advertising content is not shown to the viewer in the example of FIGS. 1A-1C until the banner ad reaches the location at which it will sit stationary, embodiments of the invention are not limited to such an implementation, as content may be shown at any suitable point during the ad's display.”) and wherein the interactive messages in the queue are sequentially displayed to move through the motion paths  (paragraph 33: “Definition of these and other aspects of the banner ad may be performed in any suitable fashion. In one example, a user may construct advertising creative from one or more semantically connected "ad units" which, once finalized, represent the banner ad. For example, the user may construct creative for a single unit for a banner ad, construct creative for plural ad units for an expandable banner ad, etc. The user may define a logical connection between units, such as the manner in which the ad is to appear on the display, or the replacement of one unit with another when viewer input is received. The user may then select "decoration" to adorn one or more of the ad units, such as one or more animated elements, or non-animated elements, to be shown during the ad's display. This may involve, for example, selecting the element(s) from a repository of previously created assets, and defining the manner in which the element(s) are to be shown to the viewer as the ad transitions from one ad unit to another. The user may then assemble the ad by "merging" the ad units and the decoration, which may be performed in any suitable fashion, and may depend in part on the nature of the decoration defined by the user. The completed ad may then be served into the publisher environment.”) according to the motion paths indicated by the message base class (paragraph 32: “”FIG. 7 is a flow chart of a representative process 700 for facilitating creation of an ad having the qualities described above. At the start of process 700, one or more tools are provided in act 710 which enable a user to define a manner in which an ad is to transition from one display state to another, and one or more animated elements which are to be displayed as the transition occurs. This may be performed in any of numerous ways, using any of numerous tools. In one example, a user may employ the content development and management platform is described in co-pending U.S. patent application Ser. No. 13/464,107, entitled "RICH MEDIA MOBILE ADVERTISING DEVELOPMENT PLATFORM", filed on May 4, 2012, the entirety of which is incorporated herein by reference. The platform may provide a graphical interface which allows the user to define various aspects of the ad, such as a manner in which the ad transitions from one display state to another, and the element(s) which are to be shown as transition occurs.). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Klanjsek to Wada so the user can see more than one message and how they are organized and the motion path to have a better understanding of the messages and how they are presented wherein messages base class defines how the messages are presented for the user to be able to easily define each message how they are presented. 

With regard to claim 23 and 33:
Wada and Klanjsek disclose The method according to claim 22, wherein the invoking further comprises: acquiring, by the client, the previously created message base class with the motion path, the message base class with the motion path created according to a message base class containing a plurality of message public attributes and a motion path base class containing a plurality of motion path public attributes (Wada paragraph 72 and 73: “In this case, the display control unit 8 can select an image such that each of the images is displayed with at least one of the display duration and the display order of the additional information, the display duration and the display order being associated with that image. Thus, it is possible to appropriately specify at least one of the display duration and the display order of the additional information (images) and display the additional information (images) in the space in accordance with the charges for displaying the additional information. Note that although a case where the display control unit 8 specifies at least one of the display duration and the display order of the additional information to be displayed in the space based on the previously stored charges for displaying the additional information has been described in the foregoing description, the display control unit 8 of this embodiment is not limited to this case.”); and invoking, by the client, the previously created message base class with a motion path according to the display duration to sequentially draw the interactive messages in the queue of interactive messages to be displayed on a canvas element of the interactive interface  (Wada paragraph 72 and 73: “Furthermore, if the additional information is, for example, advertisements, if there are, for example, ten sponsors of the additional information, and the ten sponsors pay different advertising rates (charges for displaying the additional information), the display control unit 8 can specify at least one of the display duration and the display order of the additional information to be displayed in the above-described space based on, for example, the previously stored charges for displaying the additional information. For example, for each of the plurality of advertisements (images) stored in the storage unit 3, at least one of the display duration and the display order of the additional information corresponding to that advertisement (image) can be stored in advance in association with that advertisement (image), based on the charge for displaying the additional information that is stored in the storage unit 3 in advance. In this case, the display control unit 8 can select an image such that each of the images is displayed with at least one of the display duration and the display order of the additional information, the display duration and the display order being associated with that image. Thus, it is possible to appropriately specify at least one of the display duration and the display order of the additional information (images) and display the additional information (images) in the space in accordance with the charges for displaying the additional information. Note that although a case where the display control unit 8 specifies at least one of the display duration and the display order of the additional information to be displayed in the space based on the previously stored charges for displaying the additional information has been described in the foregoing description, the display control unit 8 of this embodiment is not limited to this case. Specifically, in the display control unit 8, a weighting factor for specifying at least one of the display duration and the display order of the additional information to be displayed in the space can be externally set as appropriate, and the display control unit 8 is configured to be able to specify at least one of the display duration and the display order of the additional information to be displayed in the space based on the weighting factor such as the preset charges for displaying the additional information and a particular client. That is to say, with respect to, for example, a particular client (e.g., favored client) that is preset as a weighting factor, the display control unit 8 can display the additional information regarding that client for a prolonged duration or preferentially display this additional information”). 

Claim 32 is rejected for the same reason as claim 22. 

Claim 41 is rejected for the same reason as claim 22. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada, in view of Klanjsek, and further in view of Cho, Pub. No.: 2014/0229853A1. 
With regard to claim 25 and 35:
Wada and Klanjsek do not disclose the method according to claim 22, the method further comprising: adding, by the client, the acquired interactive message into a queue of messages to be sent in response to determining that the acquired interactive message is locally input; and sending, by the client to a server, the acquired interactive message in the queue of interactive messages to be sent according to a sending time interval.
(paragraph 22 and 23: “This concept was developed from the following real world example. Suppose that someone receives an email during weekdays and this email requires a reply back to a sender before noon the next Monday. The due date is in approximately 4-5 days but the recipient wants to reply back right away in order not to miss the due date and/or even not to forget to reply back. However, the recipient is also concerned about their early reply being buried amongst tons of emails at the receiving end; therefore, the receiving party may not read the email in time. This worry is eliminated if they use a Time Scheduling Method and System when writing and sending the reply email. Once completing the reply, they set the time and date to send out the replying email. An email system using this Time Scheduling Routine puts the already written replying email in a dedicated Time-scheduled Outgoing Email Queue and keeps it until the time and date that the user indicated to send it out; it then sends it out at the designated time to the recipient. Users can double check this Record of Time -scheduled Outgoing Email Queue that shows whether mails were sent out at the scheduled time or still is in a queue waiting for the sending time and date. The system permits users to change the scheduled time, if needed, from the Record of Time-scheduled Outgoing Email Queue.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to . 

 	Claims 29 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi, Pub. NO.: 2015/0339727A1., In view of Wada, and further in view of Kanjsek.
With regard to claim 29:
Yi discloses a method comprising: receiving, by a server, a polling request sent by a client, the polling request being used for requesting interactive information (paragraph 28: “FIG. 1 illustrates an exemplary promotion content management process in which promotion content is provided, displayed and analyzed for a client device 200 in accordance with some embodiments. In this promotion content management process, client device 200 sends media content requests and promotion content requests to request media content and promotion content from a server system 400, respectively. In response to these requests, server system 400 provides media content, caption data (e.g., a sequence of closed caption messages) and promotion content items to client device 200. When a user of client device 200 displays the above information, display information is returned to server system 400 as a feedback concerning the display. Further, when the user of client device 200 responds to the delivered promotion content items by clicking on a corresponding link to one or more of the delivered promotion content items, click information is returned to server system 400 as a feedback concerning whether the user is interested in the delivered promotion content items.”); acquiring, by the server, an interactive message requested by the polling request; and sending, by the server, the acquired interactive message to the client in response to the polling request for adding the interactive message into a queue of messages to be displayed on an interactive interface (paragraph 28: “FIG. 1 illustrates an exemplary promotion content management process in which promotion content is provided, displayed and analyzed for a client device 200 in accordance with some embodiments. In this promotion content management process, client device 200 sends media content requests and promotion content requests to request media content and promotion content from a server system 400, respectively. In response to these requests, server system 400 provides media content, caption data (e.g., a sequence of closed caption messages) and promotion content items to client device 200. When a user of client device 200 displays the above information, display information is returned to server system 400 as a feedback concerning the display. Further, when the user of client device 200 responds to the delivered promotion content items by clicking on a corresponding link to one or more of the delivered promotion content items, click information is returned to server system 400 as a feedback concerning whether the user is interested in the delivered promotion content items.”) 
Yi does not disclose the aspect wherein polling request for invoking a pre-created message base class with a motion path according to a preset display duration to sequentially display the interactive messages in the queue of messages to be displayed, wherein the message base class with the motion path specifies a plurality of 
	However Wada discloses wherein polling request for invoking a pre-created message base class with a motion path according to a preset display duration to sequentially display the interactive messages in the queue of messages to be displayed (paragraph 33 and 34: “It is possible that the control unit selects the additional information to be displayed in the space from a plurality of items of previously stored information based on a previously stored probability. This makes it possible to control the display frequency of a plurality of patterns of the additional information while displaying the plurality of patterns of the additional information. It is possible that the control unit specifies, based on a previously stored charge for displaying the additional information, at least one of a display duration and a display order of the additional information to be displayed in the space. Thus, at least one of the display duration and the display order of the additional information can be appropriately specified in accordance with the charges for displaying the additional information, and display in the space can be performed accordingly. ”), wherein the message base class with the motion path specifies a plurality of motion paths of the acquired interactive messages displayed on the interactive interface (paragraph 72 and 73: “Furthermore, if the additional information is, for example, advertisements, if there are, for example, ten sponsors of the additional information, and the ten sponsors pay different advertising rates (charges for displaying the additional information), the display control unit 8 can specify at least one of the display duration and the display order of the additional information to be displayed in the above-described space based on, for example, the previously stored charges for displaying the additional information. For example, for each of the plurality of advertisements (images) stored in the storage unit 3, at least one of the display duration and the display order of the additional information corresponding to that advertisement (image) can be stored in advance in association with that advertisement (image), based on the charge for displaying the additional information that is stored in the storage unit 3 in advance. In this case, the display control unit 8 can select an image such that each of the images is displayed with at least one of the display duration and the display order of the additional information, the display duration and the display order being associated with that image. Thus, it is possible to appropriately specify at least one of the display duration and the display order of the additional information (images) and display the additional information (images) in the space in accordance with the charges for displaying the additional information.  Note that although a case where the display control unit 8 specifies at least one of the display duration and the display order of the additional information to be displayed in the space based on the previously stored charges for displaying the additional information has been described in the foregoing description, the display control unit 8 of this embodiment is not limited to this case. Specifically, in the display control unit 8, a weighting factor for specifying at least one of the display duration and the display order of the additional information to be displayed in the space can be externally set as appropriate, and the display control unit 8 is configured to be able to specify at least one of the display duration and the display order of the additional information to be displayed in the space based on the weighting factor such as the preset charges for displaying the additional information and a particular client. That is to say, with respect to, for example, a particular client (e.g., favored client) that is preset as a weighting factor, the display control unit 8 can display the additional information regarding that client for a prolonged duration or preferentially display this additional information”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Wada to Yi so the system can determine how the queued messages would be displayed to the user based on user preference and how to maximize user attention and needs. 
Yi and Wada does not disclose the aspect wherein the message base class with the motion path specifies a plurality of motion paths through which the acquired interactive messages are to be moved when the interactive messages are displayed on the interactive interface and wherein the interactive messages in the queue are sequentially displayed to move through the motion paths according to the motion paths indicated by the message base class.
However Klanjsek discloses the aspect wherein the message base class with the motion path specifies a plurality of motion paths through which the acquired interactive messages are to be moved when the interactive messages are displayed on the interactive interface (paragraph 25: “One example sequence showing animated elements that are displayed as a banner ad is brought into view within an environment (specifically, a game environment) is shown in FIGS. 1A-1C. In this example, the game that is played in the environment includes characters, element 108 represents one of the characters, and is shown as the banner ad is brought into view. In this respect, in FIG. 1A, the left edge 105 of the banner ad 101 appears at the right edge 110 of the viewable portion, as the banner ad appears to move in a right-to-left direction. FIG. 1B shows banner ad 101 approaching the center of the top 102 of the viewable portion, with element 108 having moved closer to the middle of the banner ad's interior. FIG. 1C shows banner ad 101 having arrived at the location at which it will sit stationary, centered near the top 102 of the viewable portion, with the advertising content (in the example shown, "banner unit") being displayed to the viewer. It should be appreciated that although advertising content is not shown to the viewer in the example of FIGS. 1A-1C until the banner ad reaches the location at which it will sit stationary, embodiments of the invention are not limited to such an implementation, as content may be shown at any suitable point during the ad's display.”)  and wherein the interactive messages in the queue are sequentially displayed (paragraph 33: “Definition of these and other aspects of the banner ad may be performed in any suitable fashion. In one example, a user may construct advertising creative from one or more semantically connected "ad units" which, once finalized, represent the banner ad. For example, the user may construct creative for a single unit for a banner ad, construct creative for plural ad units for an expandable banner ad, etc. The user may define a logical connection between units, such as the manner in which the ad is to appear on the display, or the replacement of one unit with another when viewer input is received. The user may then select "decoration" to adorn one or more of the ad units, such as one or more animated elements, or non-animated elements, to be shown during the ad's display. This may involve, for example, selecting the element(s) from a repository of previously created assets, and defining the manner in which the element(s) are to be shown to the viewer as the ad transitions from one ad unit to another. The user may then assemble the ad by "merging" the ad units and the decoration, which may be performed in any suitable fashion, and may depend in part on the nature of the decoration defined by the user. The completed ad may then be served into the publisher environment.”)  to move through the motion paths according to the motion paths indicated by the message base class (paragraph 32: “”FIG. 7 is a flow chart of a representative process 700 for facilitating creation of an ad having the qualities described above. At the start of process 700, one or more tools are provided in act 710 which enable a user to define a manner in which an ad is to transition from one display state to another, and one or more animated elements which are to be displayed as the transition occurs. This may be performed in any of numerous ways, using any of numerous tools. In one example, a user may employ the content development and management platform is described in co-pending U.S. patent application Ser. No. 13/464,107, entitled "RICH MEDIA MOBILE ADVERTISING DEVELOPMENT PLATFORM", filed on May 4, 2012, the entirety of which is incorporated herein by reference. The platform may provide a graphical interface which allows the user to define various aspects of the ad, such as a manner in which the ad transitions from one display state to another, and the element(s) which are to be shown as transition occurs). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply 

	Claim 39 is rejected for the same reason as claim 29.

Claims 31 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi, Pub. NO.: 2015/0339727A1., In view of Wada and Klanjsek and further in view of Ding 20170201474A1 and Cho, Pub. No.: 2014/0229853A1.
With regard 31 and 40:
Yi and Wada and Klanjsek do not disclose The method according to claim 29, further comprising: receiving, by the server, the interactive message, from the client according to a sending time interval, in a queue of messages to be sent, the interactive message in the queue of messages to be sent being an interactive message locally input by the client; and broadcasting, by the server, the interactive message in the queue of messages to be sent. 
However Ding discloses the aspect wherein receiving, by the server, the interactive message, from the client, the interactive message in the queue of messages to be sent being an interactive message locally input by the client; and broadcasting, by the server, the interactive message in the queue of messages to be sent (paragraph 31: “First, referring to FIG. 1, a questioner client 101 and an answerer client 102 may be clients running on a terminal such as a desktop computer, a tablet computer, a smart mobile phone and the like, for example, an instant messaging client such as "Yixin (or NetEase EasyChat')". A question-and-answer server 103 receives a message from the questioner client 101, and sends the message to one or more answerer clients 102, such that a user of the questioner client and users of the answerer clients enter into a session when the users of the answerer clients perform a real time reply operation for the message.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Ding to Yi and Wada and Klanjsek so the user would be able to user the server to Relay the message and allow the server to filter messages and control message delivery timing. . 
Yi and Wada and Klanjsek and Ding do not disclose Receiving according to a sending time interval, in a queue of messages to be sent. 
However Cho discloses the aspect of receiving, by the device, the interactive message, from the client according to a sending time interval, in a queue of messages to be sent, the interactive message in the queue of messages to be sent being an interactive message locally input by the client (paragraph 22 and 23: “This concept was developed from the following real world example. Suppose that someone receives an email during weekdays and this email requires a reply back to a sender before noon the next Monday. The due date is in approximately 4-5 days but the recipient wants to reply back right away in order not to miss the due date and/or even not to forget to reply back. However, the recipient is also concerned about their early reply being buried amongst tons of emails at the receiving end; therefore, the receiving party may not read the email in time. This worry is eliminated if they use a Time Scheduling Method and System when writing and sending the reply email. Once completing the reply, they set the time and date to send out the replying email. An email system using this Time Scheduling Routine puts the already written replying email in a dedicated Time-scheduled Outgoing Email Queue and keeps it until the time and date that the user indicated to send it out; it then sends it out at the designated time to the recipient. Users can double check this Record of Time -scheduled Outgoing Email Queue that shows whether mails were sent out at the scheduled time or still is in a queue waiting for the sending time and date. The system permits users to change the scheduled time, if needed, from the Record of Time-scheduled Outgoing Email Queue.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Cho to Yi and Wada and Klanjsek and Ding so the system can send out messages based on a queuing order and timing to send messages based on user’s needs.

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DI XIAO/Primary Examiner, Art Unit 2141